DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/6/2022. Claim 6 has been amended. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	On page 10 of the remarks, applicant contends that Wang does not disclose the claimed “degradation rate” and relies in par. [0024] of the instant specification to support applicant’s position. In response, it is noted that Wang’s disclosure in par. [0034] of reliability level of the memory array, which is based on the number of errors, is interpreted as the claimed degradation rate. The claim also does not specifically define “degradation rate”, and par. [0024] is silent regarding any explicit mention of “degradation rate”. Par. [0024] describes latent defects degrading at an increasing rate, however, the claim does not recite anything in regards to any changes to the “degradation rate”. Rather, the claimed degradation rate appears to be a single value determined to be compared against a reference value. Accordingly, applicant’s reliance on par. [0024] to differentiate from Wang’s teaching of the clamed degradation rate is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (20160225436, pub. Aug. 4, 2016), hereinafter “Wang”.

Regarding independent claim 1, Wang discloses:
A method comprising: 
performing multiple instances of a fault test on a hardware component of a computing platform by applying different values of a physical operating parameter to the hardware component for each of the instances (see Wang, Fig 1 par. [0032]: The adjustment circuitry 130 may be configured to determine target voltage levels of a supply voltage (VDD) provided to the memory array 110 for one or more operating frequencies of the memory array 110, where the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110, and see par. [0091]: the storage medium may reside as discrete components in a computing device); 
determining, from results of the multiple instances of the fault test, a value of the physical operating parameter at which the hardware component transitions from a pass of the fault test to a fail of the fault test (see Wang, Fig 1 par. [0034] – [0035]: When the number of errors satisfies a threshold, a determination may be made that the test voltage level is associated with a “fail” status or with a “pass” status for the memory array 110 when operated at the first operating frequency. The test process may continue until each test voltage of a set of test voltages has been tested, and see par. [0036]: After the first target voltage level is determined for the first operating frequency, other target voltage levels for other operating frequencies); 
determining a degradation rate corresponding to a cutoff value of the physical operating parameter at which the hardware component is capable of passing the fault test based at least in part on the value of the physical operating parameter (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one, and see par. [0035]: When the number of errors fails to satisfy the threshold (e.g., the number of errors is less than or equal to the threshold), a determination may be made that the test voltage level is associated with a “pass” status for the memory array 110 when operated at the first operating frequency, where the first target voltage level may be equal to the test voltage level); 
determining the degradation rate exceeds a reference degradation rate (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level); and 
determining one or more remedial actions based at least in part on the degradation rate exceeding the reference degradation rate (see Wang, Fig 1 par. [0034]: When the number of errors satisfies the threshold, the voltage level of the supply voltage (VDD) may be adjusted (e.g., increased) from the test voltage level to a second test voltage level that is greater than the test voltage level (e.g., by providing a second test process output 126 indicating the second test voltage level to the supply circuitry 150), and the set of memory cells 112 may be accessed again. The test process may continue in this manner until the number of errors in the data 114 during a memory access fails to satisfy the threshold, and see par. [0040]: in addition to causing the voltage level of the supply voltage (VDD) to be adjusted, the adjustment circuitry 130 may initiate one or more other corrective actions).

Regarding claim 2, Wang further discloses wherein determining the degradation rate of the cutoff value of the physical operating parameter includes: 
running multiple additional instances of the fault test on the hardware component by applying different values of the physical operating parameter to the hardware component for each of the additional instances (see Wang, Fig 1 par. [0034] – [0035]: When the number of errors satisfies a threshold, a determination may be made that the test voltage level is associated with a “fail” status or with a “pass” status for the memory array 110 when operated at the first operating frequency. The test process may continue until each test voltage of a set of test voltages has been tested, and see par. [0036]: After the first target voltage level is determined for the first operating frequency, other target voltage levels for other operating frequencies); 
determining, from results of the multiple additional instances of the fault test, an additional value of the physical operating parameter at which the hardware component transitions from passing of the fault test to failing of the fault test (see Wang, par. [0036]: After the first target voltage level is determined for the first operating frequency, other target voltage levels for other operating frequencies may be determined as described above. For example, the memory array 110 may be operated in multiple operating modes corresponding to multiple operating frequencies); and 
computing the degradation rate based on a difference between the value and the additional value and an operational duration between the running of the multiple instances and the running of the multiple additional instances (see Wang, par. [0034]: When the number of errors satisfies the threshold, the voltage level of the supply voltage (VDD) may be adjusted (e.g., increased) from the test voltage level to a second test voltage level that is greater than the test voltage level (e.g., by providing a second test process output 126 indicating the second test voltage level to the supply circuitry 150), and the set of memory cells 112 may be accessed again. The test process may continue in this manner until the number of errors in the data 114 during a memory access fails to satisfy the threshold or until each test voltage of a set of test voltages has been tested).

Regarding claim 3, Wang further discloses wherein the physical operating parameter is a power supply voltage to the hardware component, and the degradation rate is to a minimum value of the power supply voltage at which the hardware component is capable of passing the fault test (see Wang, par. [0032]: The adjustment circuitry 130 may be configured to determine target voltage levels of a supply voltage (VDD) provided to the memory array 110 for one or more operating frequencies of the memory array 110 based on a number of errors indicated by the error indicator(s) 124, and see par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one).

Regarding claim 4, Wang further discloses determining the results of each of the multiple instances of the fault test, the determining including for each instance comparing one or more outputs of the hardware component to one or more expected outputs of the hardware component (see Wang, par. [0032]: the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110 based on a result of a comparison of the number of errors detected in the data 114 by the error detection/correction circuitry 122 and a threshold, as further described herein. Additionally, the adjustment circuitry 130 may be configured to determine a target voltage level for each other operating frequency of multiple operating frequencies. The target voltage levels may be determined during one or more test processes that occur during an operational life of the memory array 110).

Regarding claim 5, Wang further discloses wherein hardware component includes a memory device, the fault test includes a built-in self-test of the memory device, and the running of the fault test includes applying a test pattern of the built-in self-test to the memory device (see Wang, par. [0027]: the controller 120 may be configured to determine target voltages for multiple operating frequencies of the memory array 110 based on a number of errors detected in data 114 received from the set of memory cells 112, and see par. [0032]: the controller 120 may initiate performance of a test process after a particular number of power-on operations of the memory device 102. As another example, the controller 120 may initiate a test process in response to the error detection/correction circuitry 122 detecting an uncorrectable error (e.g., a multi-bit error) during a read operation performed at the memory array 110, and see par. [0036]: the first test process may include determining test voltage levels for each of the other operating frequencies as well as for the first operating frequency).

Regarding claim 6, Wang further discloses wherein the degradation rate is a computed value indicating an amount of change over time to the cutoff value (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one).

Regarding claim 7, Wang further discloses determining each of the different values of the physical operating parameter based at least in part on an operational speed of the hardware component (see Wang, par. [0032]: The adjustment circuitry 130 may be configured to determine target voltage levels of a supply voltage (VDD) provided to the memory array 110 for one or more operating frequencies of the memory array 110 based on a number of errors indicated by the error indicator(s) 124).

Regarding claim 8, Wang further discloses determining the reference degradation rate based on a measurement that indicates an operational duration of the hardware component until performing the multiple instances of the fault test (see Wang, par. [0032]: the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110 based on a result of a comparison of the number of errors detected in the data 114 by the error detection/correction circuitry 122 and a threshold, as further described herein. Additionally, the adjustment circuitry 130 may be configured to determine a target voltage level for each other operating frequency of multiple operating frequencies, and see par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one).

Regarding independent claim 10, Wang discloses:
A method comprising: 
applying one or more test parameters of a fault test to a hardware component of a computing platform to produce one or more outputs of the hardware component (see Wang, Fig 1 par. [0032]: The adjustment circuitry 130 may be configured to determine target voltage levels of a supply voltage (VDD) provided to the memory array 110 for one or more operating frequencies of the memory array 110, where the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110, and see par. [0091]: the storage medium may reside as discrete components in a computing device); 
determining a value of a performance characteristic of the hardware component based at least in part on analyzing the one or more outputs of the hardware component (see Wang, Fig 1 par. [0034] – [0035]: When the number of errors satisfies a threshold, a determination may be made that the test voltage level is associated with a “fail” status or with a “pass” status for the memory array 110 when operated at the first operating frequency. The test process may continue until each test voltage of a set of test voltages has been tested, and see par. [0036]: After the first target voltage level is determined for the first operating frequency, other target voltage levels for other operating frequencies); 
determining a degradation rate of the performance characteristic of the hardware component exceeds a reference degradation rate based at least in part on a measurement that indicates an operational duration of the hardware component (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one, and see par. [0035]: When the number of errors fails to satisfy the threshold (e.g., the number of errors is less than or equal to the threshold), a determination may be made that the test voltage level is associated with a “pass” status for the memory array 110 when operated at the first operating frequency, where the first target voltage level may be equal to the test voltage level); and 
determining one or more remedial actions based at least in part on the degradation rate of the performance characteristic exceeding the reference degradation rate (see Wang, Fig 1 par. [0034]: When the number of errors satisfies the threshold, the voltage level of the supply voltage (VDD) may be adjusted (e.g., increased) from the test voltage level to a second test voltage level that is greater than the test voltage level (e.g., by providing a second test process output 126 indicating the second test voltage level to the supply circuitry 150), and the set of memory cells 112 may be accessed again. The test process may continue in this manner until the number of errors in the data 114 during a memory access fails to satisfy the threshold, and see par. [0040]: in addition to causing the voltage level of the supply voltage (VDD) to be adjusted, the adjustment circuitry 130 may initiate one or more other corrective actions).

Regarding claim 11, Wang further discloses wherein determining the value of the performance characteristic is based at least in part on comparing the one or more outputs of the hardware component and one or more expected outputs of the hardware component (see Wang, par. [0032]: the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110 based on a result of a comparison of the number of errors detected in the data 114 by the error detection/correction circuitry 122 and a threshold, as further described herein. Additionally, the adjustment circuitry 130 may be configured to determine a target voltage level for each other operating frequency of multiple operating frequencies. The target voltage levels may be determined during one or more test processes that occur during an operational life of the memory array 110).

Regarding claim 12, Wang further discloses wherein the one or more outputs of the hardware component include a logical output and determining the value of the performance characteristic is based at least in part on a comparison between the logical output of the hardware component and an expected logical output of the hardware component (see Wang, par. [0032]: the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110 based on a result of a comparison of the number of errors detected in the data 114 by the error detection/correction circuitry 122 and a threshold, as further described herein. Additionally, the adjustment circuitry 130 may be configured to determine a target voltage level for each other operating frequency of multiple operating frequencies. The target voltage levels may be determined during one or more test processes that occur during an operational life of the memory array 110).
Regarding claim 13, Wang further discloses wherein determining the value of the performance characteristic is based at least in part on determining a level of an electrical characteristic of the one or more outputs of the hardware component (see Wang, par. [0034]: When the number of errors satisfies a threshold (e.g., the number of errors is greater than the threshold), a determination may be made that the test voltage level is associated with a “fail” status for the memory array 110 when operated at the first operating frequency. A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one, and see par. [0053]: the boundary 212 may indicate a minimum voltage level for a particular operating condition of the memory device (e.g., for each particular operating frequency and for a particular age of the memory device) in order to pass the test process).

Regarding claim 14, Wang further discloses wherein the performance characteristic corresponds to one or more of a minimum operating voltage, a minimum operating current, or a maximum operating clock speed under which the hardware component is capable of passing the fault test (see Wang, par. [0034]: When the number of errors satisfies a threshold (e.g., the number of errors is greater than the threshold), a determination may be made that the test voltage level is associated with a “fail” status for the memory array 110 when operated at the first operating frequency. A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one, and see par. [0053]: the boundary 212 may indicate a minimum voltage level for a particular operating condition of the memory device (e.g., for each particular operating frequency and for a particular age of the memory device) in order to pass the test process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20160225436, pub. Aug. 4, 2016), in view of Letwin et al. (9580080, patented Feb. 28, 2017), hereinafter “Letwin”.

Regarding claim 9, Wang discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Wang does not disclose wherein the hardware component is of an automated driving system of a vehicle, and the one or more remedial actions include disabling autonomous driving of the vehicle.

However, Letwin discloses wherein the hardware component is of an automated driving system of a vehicle, and the one or more remedial actions include disabling autonomous driving of the vehicle (see Letwin, Col 14 lines 36-49: interface modules 420-460 and/or the DBW controller 410 may break the AUTO_CHAIN 405, and thus disable the autonomous driving mode, where in the event of a failure and/or loss of power in the DBW controller 410 and/or any of the interface modules 420-460, the respective relays may revert to an open state and disable the autonomous driving mode, and see Col 13 lines 27-33: the fault detection module 454 may control (e.g., open or close) the relays 456(A) and 456(B) based on the condition of the throttle control module 452. For example, upon sensing the voltage on the AUTO_CHAIN 405, the fault detection module 454 may close the relays 456(A) and 456(B) only if the throttle control module 452 is in the “ready” condition at the time).

Wang and Letwin are analogous arts, because they are about error/fault detection of hardware/software computer components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the test process of Wang for different voltages that can be implemented in a vehicle (par. [0076]), with the feature of Letwin’s fault detection in an autonomous driving vehicle where the fault detection controls relays based on sensing voltage, with the motivation to further ensure a safe transition between autonomous and manual modes, as disclosed by Letwin in Col 1 lines 31-34.

Regarding independent claim 18, Wang discloses:
A system comprising: …
… one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon (see Wang, par. [0091]: The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in random access memory (RAM), flash memory, read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), registers, hard disk, a removable disk, a compact disc read-only memory (CD-ROM), or any other form of non-transient storage medium known in the art. For example, a storage medium may be coupled to the processor such that the processor can read information from, and write information to, the storage medium, and see par. [0076]: One or more of the disclosed embodiments may be implemented in a system or an apparatus that may include a vehicle, or any other device that includes a processor or that stores or retrieves data or computer instructions, or any combination thereof), which when executed by the one or more processing devices causes the instantiation of: 
a fault tester to execute multiple instances of a fault test on the hardware component by applying values of the supply voltage to the hardware component that are less than the operational value to determine a value that corresponds to a minimum supply voltage at which the hardware component is capable of passing the fault test (see Wang, Fig 1 par. [0032]: The adjustment circuitry 130 may be configured to determine target voltage levels of a supply voltage (VDD) provided to the memory array 110 for one or more operating frequencies of the memory array 110, where the adjustment circuitry 130 may be configured to determine a first target voltage level of a supply voltage (VDD) for a first operating frequency of the memory array 110, and see par. [0091]: the storage medium may reside as discrete components in a computing device); 
a degradation rate determiner to determine a degradation rate of the minimum supply voltage based on the value that corresponds to the minimum supply voltage (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one. This threshold may correspond to detection of a multi-bit error, which may be uncorrectable by the SEC-DED decoder (e.g., the error detection/correction circuitry 122), and see par. [0035]: When the number of errors fails to satisfy the threshold (e.g., the number of errors is less than or equal to the threshold), a determination may be made that the test voltage level is associated with a “pass” status for the memory array 110 when operated at the first operating frequency, where the first target voltage level may be equal to the test voltage level); and 
a remedial action determiner to determine one or more remedial actions based at least in part on the degradation rate of the minimum supply voltage (see Wang, Fig 1 par. [0034]: When the number of errors satisfies the threshold, the voltage level of the supply voltage (VDD) may be adjusted (e.g., increased) from the test voltage level to a second test voltage level that is greater than the test voltage level (e.g., by providing a second test process output 126 indicating the second test voltage level to the supply circuitry 150), and the set of memory cells 112 may be accessed again. The test process may continue in this manner until the number of errors in the data 114 during a memory access fails to satisfy the threshold, and see par. [0040]: in addition to causing the voltage level of the supply voltage (VDD) to be adjusted, the adjustment circuitry 130 may initiate one or more other corrective actions. The adjustment circuitry 130 may send the output 128 to one or more components included in or coupled to the system 100. The one or more components may be configured to initiate execution of and/or to execute the corrective action associated with the output 128. Additionally or alternatively, the controller 120 may initiate the corrective action).

Wang does not disclose:	… a hardware component of an autonomous driving circuit of a vehicle, the hardware component used by the autonomous driving circuit to generate control signals that control autonomous driving of a vehicle while an operational value of a supply voltage is applied to the hardware component …

However, Letwin discloses:
… a hardware component of an autonomous driving circuit of a vehicle, the hardware component used by the autonomous driving circuit to generate control signals that control autonomous driving of a vehicle while an operational value of a supply voltage is applied to the hardware component (see Letwin, Col 14 lines 36-49: interface modules 420-460 and/or the DBW controller 410 may break the AUTO_CHAIN 405, and thus disable the autonomous driving mode, where in the event of a failure and/or loss of power in the DBW controller 410 and/or any of the interface modules 420-460, the respective relays may revert to an open state and disable the autonomous driving mode, and see Col 13 lines 27-33: the fault detection module 454 may control (e.g., open or close) the relays 456(A) and 456(B) based on the condition of the throttle control module 452. For example, upon sensing the voltage on the AUTO_CHAIN 405, the fault detection module 454 may close the relays 456(A) and 456(B) only if the throttle control module 452 is in the “ready” condition at the time) …

Wang and Letwin are analogous arts, because they are about error/fault detection of hardware/software computer components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the test process of Wang for different voltages that can be implemented in a vehicle, with the feature of Letwin’s fault detection in an autonomous driving vehicle where the fault detection controls relays based on sensing voltage, with the motivation to further ensure a safe transition between autonomous and manual modes, as disclosed by Letwin in Col 1 lines 31-34.

	Regarding claim 19, the combination of Wang and Letwin further discloses wherein the autonomous driving circuit and the one or more processing devices are implemented on a System on-chip (SoC) (see Wang, Fig 1 par. [0022]: The system 100 includes a memory device 102, such as a memory chip (e.g., a memory die), and see Letwin, Col 19 lines 51-62: implemented in using microprocessors and/or integrated circuits).

Regarding claim 20, the combination of Wang and Letwin further discloses wherein the fault tester determines the value that corresponds to the minimum supply voltage based on identifying a transition between a first of the values of the supply voltage at which the hardware component passes the fault test and a second of the values of the supply voltage at which the hardware component fails the fault test (see Wang, Fig 1 par. [0034]: A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level. In a particular embodiment, the threshold is one, and the number of errors satisfies the threshold when the number of errors is greater than one, and see par. [0035]: When the number of errors fails to satisfy the threshold (e.g., the number of errors is less than or equal to the threshold), a determination may be made that the test voltage level is associated with a “pass” status for the memory array 110 when operated at the first operating frequency, where the first target voltage level may be equal to the test voltage level, and see par. [0053]: the boundary 212 may indicate a minimum voltage level for a particular operating condition of the memory device (e.g., for each particular operating frequency and for a particular age of the memory device) in order to pass the test process).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20160225436, pub. Aug. 4, 2016), in view of von Kaenel (20100188115, pub. Jul. 29, 2010), hereinafter “von Kaenel”.

Regarding claim 15, Wang discloses all the claimed limitations as set forth in the rejection of claim 10 above.

Wang does not disclose wherein the performance characteristic corresponds to a leakage current of the hardware component.

However, von Kaenel discloses wherein the performance characteristic corresponds to a leakage current of the hardware component (see von Kaenel, par/ [0043]: The test may begin by testing for a rough characterization of the integrated circuit 10 which include testing the current into the integrated circuit 10 while the integrated circuit 10 is quiescent. Higher Iddq measurements may indicate higher leakage (e.g. a "faster" process). Lower Iddq measurements may indicate lower leakage (e.g. a "slower" process), and see par. [0044]: The test machine may run one or more test patterns on the integrated circuit 10 for each of the set of test voltages (block 36) and may select the lowest test voltage for which all of the test patterns pass (i.e. the correct result is achieved for each pattern--block 38). If there are more test frequencies (e.g. more supported operating frequencies for the integrated circuit 10 that have not yet been tested--decision block 40, "yes" leg), the next frequency may be selected and tested (blocks 34, 36, and 38). The set of test voltages may include different voltages to be tested for each supported operating frequency).

Wang and von Kaenel are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang, with the feature of von Kaemel as disclosed above, with the motivation to reduce leakage current, as disclosed by von Kaemel in par. [0006] – [0007].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20160225436, pub. Aug. 4, 2016), in view of Nygaard, JR. (20060188045, pub. Aug. 24, 2006), hereinafter “Nygaard”.

Regarding claim 16, Wang discloses all the claimed limitations as set forth in the rejection of claim 10 above.

Wang does not disclose wherein the one or more outputs of the hardware component include output signals and determining the value of the performance characteristic includes: 
determining one or more dimensions of an eye pattern formed by the output signals; and 
determining the one or more dimensions of the eye pattern exceed a threshold value.

However, Nygaard discloses wherein the one or more outputs of the hardware component include output signals and determining the value of the performance characteristic includes: 
determining one or more dimensions of an eye pattern formed by the output signals (see Nygaard, par. [0034]: In the case where a Logic Analyzer is connected to a System Under Test the Logic Analyzer can make the eye diagram for each signal it is sent to set sampling parameters for its own internal threshold comparators/data receivers); and 
determining the one or more dimensions of the eye pattern exceed a threshold value (see Nygaard, par. [0039]: the discovered actual eye opening might not be accepted as such until it also passes certain other sanity tests, such as having reasonable minimum openings in time and voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang, with the feature of Nygaard as disclosed above, with the motivation to determine optimum sampling parameters, as disclosed by Nygaard in par. [0033].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111